Title: To James Madison from Daniel Carroll, 13 December 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir,
George Town Decr. 13th. 91
I wrote a few lines lately confidentially. The following are under the same circumstances. You have heard I doubt not by our official letter that Major L’Enfant immediately on his return proceeded to finish the demolition of Mr. Carrolls House, our directions to the contrary notwithstanding. On our meeting he sent us a letter of which we have not yet taken any notice, excepting what has passd between him & Docr Stuart in conversation. There is a remark in that letter respecting myself which I must mention to you. After mentioning several matters in justification of his conduct he proceeds to say “that it was himself (Mr. D Carroll of Duddington) then if he thought himself wrongly us’d who ought to have requird the interference of yr. Board, but it was not my business to call yr. attention on that matter, beside I cou’d not have done it with any propriety, since on a former occasion when a foresight of the circumstances in which this House has been finally found to be, induc’d me to intimate my opinion of the propriety of using with it as I have done one of yr. Gentlemen Mr. D Carroll declared that if a question was put respecting this business for the Board to determine on he wou’d not then act as a Commissioner, & that there being at the Moment only two of you Gentlemen who coud have been calld together Mr. D Carroll not being consistently with his declaration to interfere in any manner in the business, one single Member of the Board cou’d not determine.”
I refer you to what I sent you respecting Majr. Ellicot. Soon after Majr L’Enfants return on some conversations takeing place respecting Mr. Carrolls House & hearing the idea mentiond by him, I observd that if that matter became a question I must be an evidence & not a Commissioner on the occasion. I considerd this matter in a very difft. point of view with the Major. I beleivd the public interest might be affected by the manner of conducting it, & doubted, not but that there wou’d be a full Board if brought to a decision before them. I shoud have requested the other Gentn. on that occasion to excuse me from acting from the peculiar circumstances I was under, but certainly shoud have acted if they had desird it. I have mention’d the Conversation Docr Stuart had with him, & the impression he was under in Consequence thereof. The observation made by the Major respecting myself is intended I suppose as a reason for his not applying to the Board. When the Commissioners found he had proceeded to act without authority from them, I shou’d have thought myself justly blamable if I had not joind in giveing a public testimony of disaprobation of the manner of proceeding more especially at that moment from circumstances which have been mentiond. But does not his subsequent Conduct after the act of the Commissioners render it needless to say [any]thing on that point?
Excuse me, my dear friend, for troubling you on this Subject. I will leave off. Yrs. affy
Danl Carroll
